Final order of disposition, Family Court, New York County (George L. Jurow, J.), entered June 8, 1993, adjudicating appellant a juvenile delinquent and placing him with the New York State Division for Youth for a period of eighteen months, which order followed a fact-finding determination on May 3, 1993, that appellant had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree, attempted robbery in the third degree, attempted grand larceny in the fourth degree, and attempted petit larceny, unanimously affirmed, without costs.
The overwhelming evidence of appellant’s family history, his prior encounter with the criminal justice system, his truancy from and disruptive conduct in school, his re-arrest while on probation, his violation of the terms of his probation by his failure to attend school and counseling, and his lack of remorse and denial of the consequences of his actions, establish that appellant needs the continued treatment and supervision of an eighteen month placement. The dispositional order was thus the least restrictive available alternative that would be consistent with both appellant’s needs and best interests and the need for protection of the community (Family Ct Act § 352.2 [2] [a]; Matter of Katherine W., 62 NY2d 947). Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.